Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2018901300, filed on 04/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020, 11/12/2020, and 06/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Election/Restriction Requirement
Applicant’s election without traverse of Group II in the reply filed on July 8, 2022 is most respectfully acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "one of the light sources" in line 5 of claim 6.  There is insufficient antecedent basis for this limitation in the claim. Line 2 of claim 6 states the lights are infrared lights. For the purpose of a compact prosecution, examiner will interpret one of the lights as one of the infrared light sources.
Claim 9 recites the limitation "the pixel region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the comparison" and "two or more images" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests that the applicant claim 14 to be dependent to any one claim of claims 10-12.

Claim 14 remains rejected under 35 USC 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 14 recites the limitation “pixel intensity of or more images” line 14 of page 2. There is a need for clarity whether there is a comparison being done with one or more images or two or more images. For the purpose of a compact prosecution, examiner will interpret the claim as pixel intensity of two or more images. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publicover (US Pub 20150181100 A1).
Regarding claims 6 and 21, Publicover discloses one or more infrared light sources configured to illuminate a subject ([0051] For example, as shown, three light sources 12a, 12b, 12c are shown, e.g., first and second light sources 12a, 12b on an upper region of the rim 18b and a third light source 12c on a lower region of the rim 18b), the illumination varying according to a predetermined time sequence ([0067] FIG. 5 is an example of a time sequence of signals used to monitor and control illumination in different regions of a camera's field-of-view); a camera configured to capture images of a subject while the subject is illuminated by one of the light sources (cameras 14; [0030]  illuminating the scene with a plurality of light sources that preferentially illuminate respective focal regions within the camera's field-of-view); a processor circuit configured to process the captured images to determine a brightness measure of the images (Processing unit 16, [0053] and [0023] … a feedback controlled system is provided for producing spatially controlled illumination that includes a camera that measures scene brightness in two or more spatial regions of a field-of-view; see additionally Figure 5 discussions); and a controller configured to control an output power of each of the infrared light sources based on the determined brightness measure ([0061] The processing unit 16 may sample the sets of pixels 101, 102, 103, determine the average brightness in each of the focal regions 121, 122, 123, and increase or decrease the intensity of the light sources 12a, 12b, 12c, e.g., to maintain the average brightness substantially uniform and/or otherwise within desired ranges), wherein, in response to the processor detecting a brightness measure below a predetermined brightness threshold, the controller is configured to switch off or reduce an output illumination intensity of one of the infrared light sources (fig 6 and [0071]  If the average brightness is greater than the target intensity (branch 330a), at step 332, the output to the first light source is decreased. If the average brightness is less than the target intensity (branch 330b), at step 334, the output to the first light source is increased. Thus, at step 336, the first light source is modulated to the desired intensity).
Regarding claim 7, Publicover discloses wherein determining a brightness measure includes determining an average pixel intensity of the images and using the determined average pixel intensity as the brightness measure ([0061] The processing unit 16 may sample the sets of pixels 101, 102, 103, determine the average brightness in each of the focal regions 121, 122, 123, and increase or decrease the intensity of the light sources 12a, 12b, 12c, e.g., to maintain the average brightness substantially uniform and/or otherwise within desired ranges).
Regarding claim 8, Publicover discloses wherein determining a brightness measure includes determining an average pixel intensity of a subset of the pixels of the images using the determined average pixel intensity as the brightness measure (Fig 3 and [0059] [0059] FIG. 3 is an example of pixel clusters that may be sampled to determine the average brightness of regions in the vicinity of a pupil 26. In this example, the average measured intensity of an eight by eight (8.times.8) element cluster of pixels 101 is used to assess the brightness of the upper-left region within a camera's field-of-view).
Regarding claim 9, Publicover discloses wherein the brightness measure is determined for a pixel region of the images, wherein the pixel region corresponds to a face, an eye or both eyes of the subject ([0060] Brightness may be sampled using actual video signals during monitoring the eye 20 or may be sampled outside the data stream using for monitoring the eye 20; fig 3).
Regarding claim 10, Publicover discloses wherein determining a brightness measure includes performing a comparison of brightness between two or more images and using a difference in brightness between the two or more images as the brightness measure ([0062] …multiple cameras may be used to sample brightness within focal regions of respective light sources and the sampled brightness from the multiple cameras may be averaged or otherwise compared to provide feedback control to the light sources).
Regarding claim 11, Publicover discloses wherein determining a brightness measure includes performing a comparison of brightness between sequential images and using a difference in brightness between sequential images as the brightness measure ([0067] FIG. 5 is an example of a time sequence of signals used to monitor and control illumination in different regions of a camera's field-of-view. Trace 141 may represent measured average brightness of an individual pixel cluster, while dashed line 140 may represent a target light intensity for a focal region of a light source. Dots 142 may represent times at which new camera images are collected for sampling brightness).
Regarding claim 12, Publicover discloses wherein determining a brightness measure includes performing a comparison of brightness between two images captured during illumination by a common infrared light source and using a difference in brightness between the two images as the brightness measure ([0029] Focal regions of the light sources within the camera's field-of-view may be sampled to determine average regional brightness and compared to target brightness levels. The processing unit may control the light sources to increase or decrease illumination levels to converge toward the target brightness levels within the field-of-view. This modulation of the light sources may be repeated with each successive video image or with periodic images until target brightness levels are achieved).
Regarding claim 13, Publicover discloses wherein performing the comparison includes comparing pixel intensities of two or more images on a pixel-by-pixel basis ([0049] … the camera 14 may include a CCD or CMOS or other detector including an active area, e.g., including a rectangular or other array of pixels, for capturing images with the camera 14 and generating video signals representing the images, see additionally Figure 5 discussions).
Regarding claim 14, Publicover discloses wherein performing the comparison includes comparing an average pixel intensity of or more images ([0020], [0062]… multiple cameras may be used to sample brightness within focal regions of respective light sources and the sampled brightness from the multiple cameras may be averaged or otherwise compared to provide feedback control to the light sources. [0067] FIG. 5 is an example of a time sequence of signals used to monitor and control illumination in different regions of a camera's field-of-view. Trace 141 may represent measured average brightness of an individual pixel cluster, while dashed line 140 may represent a target light intensity for a focal region of a light source. Dots 142 may represent times at which new camera images are collected for sampling brightness. If the measured average light intensity falls below the target intensity, different schemes may be used to increase the intensity of the light source associated with the corresponding region. Conversely, if the measured average light intensity rises above the target intensity, the same scheme(s) may be used to decrease the brightness of the light source associated with the corresponding region.).
Regarding claim 15, Publicover discloses wherein the controller is further configured to perform operations including ([0020] A controller): switching off an infrared light source for a predetermined delay period; reactivating the infrared light source for a test period ([0069] If desired, illumination may be turned off at times when not needed such as when the camera is not converting light into useful signals or when the overall device is not in use, for example, to conserve energy and/or to reduce overall illumination intensities, e.g., for safety reasons. For example, the light sources 231-234 in FIG. 4 (or in any other embodiment described herein) may be operated intermittently, e.g., deactivated when the camera 241 is inoperative. In one exemplary embodiment, the camera 241 may be operated periodically to acquire images of its field-of-view as well as sample brightness, e.g., from the acquired images.); capturing one or more test images during the test period ([0069] …the camera 241 may be operated periodically to acquire images of its field-of-view as well as sample brightness, e.g., from the acquired images. In this example, the light sources 231-234 may be activated only during the periods when the camera 241 is acquiring images with the brightness of the light sources controlled as described elsewhere herein, e.g., using amplitude modulation and/or pulse-width modulation during the periods of activation.); determining a brightness measure of the test images ([0069] the camera 241 may be operated periodically to acquire images of the field-of-view and separately to sample brightness); maintaining the infrared light source in an active state when the brightness measure of the test images is equal to or greater than the predetermined brightness threshold (Fig 6, Ref 330 to 336; if the light is equal to predetermined intensity, output the illumination); and deactivating the infrared light source when brightness measure of the test images is less than the predetermined brightness threshold ([0069] If desired, illumination may be turned off at times when not needed such as when the camera is not converting light into useful signals or when the overall device is not in use, for example, to conserve energy and/or to reduce overall illumination intensities, e.g., for safety reasons).
Regarding claim 16, Publicover discloses wherein at least one of the light sources is disposed at an angle of greater than 3.2 degrees from the camera relative to an optical axis defined between the subject and the camera ([0018] The effects of glints may be avoided by steering light into a scene using sources at angles well away from the viewpoint of the camera and fig 1, ref 24 (camera) ref 12a 12b, and 12c (light sources in different angles exceeding 3.2 degrees)).
Regarding claim 17, Publicover discloses wherein the controller is further configured to perform operations including: determining that the brightness measure is below the predetermined brightness threshold; and reducing the output illumination intensity and increasing an illumination period of the infrared light source ([0028] In accordance with still another embodiment, a scene illumination system is provided that may produce spatially uniform or controlled brightness levels for machine vision applications. For example, target brightness levels may be substantially the same throughout the camera's field-of-view, e.g., to generate substantially uniform brightness, or may vary as a function of location, e.g., to generate controlled brightness levels within a scene. In addition or alternatively, target brightness levels may also be made to vary with time; see additionally Figure 5 discussions), wherein the reduced illumination intensity and increased illumination period are based on a determination of an illumination intensity and illumination period that are safe to the subject ([0069] If desired, illumination may be turned off at times when not needed such as when the camera is not converting light into useful signals or when the overall device is not in use, for example, to conserve energy and/or to reduce overall illumination intensities, e.g., for safety reasons. For example, the light sources 231-234 in FIG. 4 (or in any other embodiment described herein) may be operated intermittently, e.g., deactivated when the camera 241 is inoperative; see additionally Figure 5 discussions).
Regarding claim 18, Publicover discloses wherein the processor is further configured to determine a current value of the brightness measure to be a value corresponding to one of a plurality of predetermined brightness values, and wherein the controller is configured to set the output illumination intensity (Fig 5 amplitude of current graph) of one of the infrared light sources to an illumination intensity corresponding to the determined current value of the brightness measure ([0021] …the controller may be configured for amplitude modulation of at least one of the current and the voltage to the light source to provide the desired brightness levels in the respective focal regions. In addition or alternatively, the controller may be configured for pulse-width modulation of at least one of the current and the voltage to the light sources to provide the desired brightness levels; see additionally Figure 5 discussions).
Regarding claim 19, Publicover discloses wherein the monitoring system is configured to be installed within a vehicle cabin, and wherein the subject to be monitored is a driver of the vehicle (In another example, the camera and/or light sources may be mounted to a dashboard or other structure of a vehicle such that the camera and/or light sources are oriented towards the face of an operator of the vehicle).
Regarding claim 20, Publicover discloses illuminating a subject from two or more spaced apart infrared light sources (Fig 1, ref 12a,b,c (IR light sources)) according to a predetermined time sequence ([0067] FIG. 5 is an example of a time sequence of signals used to monitor and control illumination in different regions of a camera's field-of-view); capturing images of the subject during periods in which the subject is illuminated by one of the two or more infrared light sources (The light sources 12 may be spaced apart from one another, e.g., in one or more arrays located around respective openings 18c in the frame 18 to provide desired brightness levels, e.g., substantially uniform or variable level brightness of the person's eye and/or face and thereby of images of the person's eye and/or face captured using the camera 14); processing the captured images to determine a brightness measure of the images ([0069] In this example, the light sources 231-234 may be activated intermittently only during the periods when the camera 241 is activated to acquire images and/or to sample brightness, e.g., using amplitude modulation and/or pulse-width modulation during the periods of activation); comparing the brightness measure to a predetermined brightness threshold ([0071] At step 330, the average brightness may be compared with a target intensity for the first region); controlling an output power of the infrared light sources based on the comparison of the brightness measure to a predetermined brightness threshold ([0061] The processing unit 16 may sample the sets of pixels 101, 102, 103, determine the average brightness in each of the focal regions 121, 122, 123, and increase or decrease the intensity of the light sources 12a, 12b, 12c, e.g., to maintain the average brightness substantially uniform and/or otherwise within desired ranges), wherein controlling the output power of the infrared light sources includes reducing or setting to zero an output illumination intensity of one of the infrared light sources when the brightness measure is determined to be below the predetermined brightness threshold (fig 6 and [0071]  If the average brightness is greater than the target intensity (branch 330a), at step 332, the output to the first light source is decreased. If the average brightness is less than the target intensity (branch 330b), at step 334, the output to the first light source is increased. Thus, at step 336, the first light source is modulated to the desired intensity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150181100 A1, US 20200348754 A1, US 20150181100 A1, US 20140009070 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED A NASHER/
Examiner, Art Unit 2666   
                                                                                                                                                                                      /EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666